NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ERIC PATRICK NERI, JR.,                  )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D19-3064
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 30, 2020.

Appeal from the Circuit Court for
Manatee County; Gilbert A. Smith, Jr.,
Judge.

Tim Bower Rodriguez of Tim Bower
Rodriguez, P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, LUCAS, and ATKINSON, JJ., Concur.